MEMORANDUM**
Ruby Waldron and Gus Dosalua appeal pro se the district court’s judgment dismissing their civil rights action based on res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Frank v. United Airlines, 216 F.3d 845, 849-50 (9th Cir.2000), and we affirm.
The district court properly dismissed Waldron’s action because she fully and fairly litigated her claims, all arising from a loan she received in 1990, in state court. See Owens v. Kaiser Foundation Health Plan, Inc., 244 F.3d 708, 713-14 (9th Cir.2001).
The district court properly dismissed Dosalua’s claims for lack of standing. The court found that Dosalua and Waldron were not married at the time the loan was issued and Dosalua did not join his wife as a co-plaintiff in this action twelve years after the loan closed.
We deny all outstanding motions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.